Citation Nr: 1037601	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-18 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for service-connected right knee meniscectomy and anterior 
cruciate ligament (ACL) reconstruction.

2.  Entitlement to a disability rating in excess of 10 percent 
for service-connected right knee degenerative joint disease 
(DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 
1987.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In September 2008, the Veteran presented testimony at a hearing 
conducted at the Indianapolis RO before a Decision Review Officer 
(DRO).  A transcript of this hearing is in the Veteran's claims 
folder.  In a March 2009 statement, the Veteran indicated that in 
light of his DRO hearing, he was not requesting a hearing before 
a member of the Board.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran is receipt of the maximum schedular rating for 
his service-connected right knee meniscectomy and ACL 
reconstruction.

3.  Right knee extension has not been shown to be limited to 5 
degrees.

4.  Right knee flexion has not been shown to be limited to 60 
degrees.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
service-connected right knee meniscectomy and ACL reconstruction 
have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.71a, Diagnostic Codes 5256-5259, 5262-5263 (2009).

2.  The criteria for an evaluation in excess of 10 percent for 
service-connected right knee DJD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Codes 5010, 
5260-5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, the Veteran submitted his claim for an increased 
rating in July 2005.  The Veteran was sent a letter in September 
2005 which stated that to substantiate a claim for increased 
compensation he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The letter 
also informed him what information and evidence must be submitted 
by him, such as additional evidence and argument concerning the 
claimed condition, and enough information for the RO to request 
records from the sources identified.  The notice also provided 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
Specifically, the Veteran was informed in the letter of types of 
evidence that might show such a worsening, including statements 
from a doctor containing the physical and clinical findings; 
results of laboratory tests or x-rays; the dates of examinations 
and tests; and statements from other individuals who were able to 
describe from their knowledge and personal observations in what 
manner the disability had become worse.  These notice 
requirements were provided before the initial adjudication of the 
claim in March 2006, and therefore there was no defect with 
regard to the timing of the notice as to these requirements.  

The Board notes that the Veteran was not informed until a letter 
sent in June 2007 that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  The letter also contained information about assigning 
effective dates.  However, the Veteran was given an opportunity 
to respond following this notice, and the claim was subsequently 
readjudicated in March 2009 supplemental statement of the case 
(SSOC), and therefore any defect in the timing of the notice of 
this information was harmless.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim and 
notifying claimant of such readjudication in the statement of the 
case).

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claim for an increased rating for the right knee including VA 
treatment records and by affording VA examinations.  The Board 
also observes that the Veteran's Social Security Administration 
(SSA) records have been associated with the claims file.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Veteran underwent VA examinations in connection with his claim in 
September 2005 and February 2009.  The Board finds that they are 
adequate, as they were based on a physical examination and 
provide medical information needed to address the rating criteria 
relevant to this case.  Although neither examiner had the benefit 
of the Veteran's claims file, the examiners nevertheless provided 
a complete examination and fully described the functional 
impairment as the result of the right knee.  In particular, they 
contain range of motion and instability testing and address the 
impact of the Veteran's right knee on his employment and daily 
life, to include difficulty standing and sitting for long periods 
of time.  The reported findings are also consistent with the 
other evidence of record.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.  

VA has assisted the Veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOC, 
which informed them of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.



PERTINENT LAWS AND REGULATIONS

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes 
that staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  VA General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic Code 
5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-
97 (July 1, 1997).  

VA's General Counsel held in VAOPGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the veteran 
must also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero percent 
rating under either of those codes, there is no additional 
disability for which a rating may be assigned.

VA's General Counsel also held that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  In 
addition, a hypothetical situation was considered in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic Code 
5259 did not involve limitation of motion.  Given findings of 
osteoarthritis, it was noted that the availability of a separate 
evaluation under Diagnostic Code 5003 in light of sections 4.40, 
4.45, 4.59 must be considered.  See also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  A claimant's painful motion may 
add to the actual limitation of motion so as to warrant a rating 
under Diagnostic Codes 5260 or 5261.  

It was further noted in VAOPGCPREC 9-98 that the removal of 
semilunar cartilage may involve restriction of movement caused by 
tears and displacements of the menisci, but that the procedure 
may result in complications such as reflex sympathetic dystrophy, 
which can produce loss of motion.  Therefore, limitation of 
motion is a relevant consideration under Diagnostic Code 5259, 
and the provisions of 4.40, 4.45, and 4.59 must be considered.

In addition, VA's General Counsel has held that separate ratings 
may be assigned under DC 5260 and DC 5261 for disability of the 
same joint.  VAOPGCPREC 9-2004 (September 17, 2004) (i.e. the 
limitation of motion codes for leg flexion and extension).  

Recurrent subluxation or lateral instability of the knee is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  These criteria 
provide for a 10 percent rating for slight recurrent subluxation 
or lateral instability of the knee; a 20 percent rating for 
moderate recurrent subluxation or lateral instability; and a 30 
percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.  

Where leg flexion is limited to 60 degrees, a 0 percent rating is 
provided; when flexion is limited to 45 degrees, 10 percent is 
assigned; when flexion is limited to 30 degrees, 20 percent is 
assigned; and when flexion is limited to 15 degrees, 30 percent 
is assigned.  38 C.F.R. § 4.71a DC 5260.  

When there is limitation of extension of the leg to 5 degrees, a 
0 percent rating is assigned; when the limitation is to 10 
degrees, a 10 percent rating is assignable; when the limitation 
is to 15 degrees, 20 percent is assigned; when extension is 
limited to 20 degrees, 30 percent is assigned; when extension is 
limited to 30 degrees, 40 percent is assigned; and when it is 
limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a 
DC 5261.  

The Board notes that full range of motion of the knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.

Traumatic arthritis is evaluated under the same rating criteria 
as degenerative arthritis which provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5010.  When, however, the limitation of motion of the 
specific joint or joints involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  Pursuant to 
VAOPGPREC 9-98 a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59.  

FACTUAL BACKGROUND AND ANALYSIS

In considering the evidence under the laws and regulations as set 
forth above, the Board finds that the Veteran is not entitled to 
a rating in excess of 30 percent for his service-connected right 
knee meniscectomy and ACL reconstruction or to a rating in excess 
of 10 percent for his service-connected right knee DJD.  The 
relevant evidence include a December 2004 VA treatment entry 
noting minimal effusion and warmth of the right knee with no 
limitation of motion.  The assessment was probable ligament 
sprain of the right knee joint.  

During a September 2005 VA examination, the Veteran reported pain 
in his right knee 90 percent of the time.  He stated that he had 
fallen three times in 2005 because his knee buckled; each time he 
was not wearing his knee brace.  The Veteran added that his knee 
popped a lot and that he experienced stiffness, swelling, and 
that he had problems with prolonged standing at work.  

Upon physical examination, there was near full range of motion on 
active and passive with full extension at 0 degrees and flexion 
slightly decreased to 130 degrees.  With repeated testing, there 
was knee pain and decreased flexion to 130 degrees and slightly 
less than full extension.  His gait was antalgic.  There were no 
joint deformities, but there was crepitus.  There was medial 
joint line tenderness to palpation without obvious effusion.  
There was decreased strength on the right side compared to the 
left in the quadriceps 4/5, foot dorsiflexion, 4/5, foot plantar 
flexion 4/5.  Varus and valgus testing reflected good stability 
of the medial and lateral collateral ligaments.  There was little 
to no anterior or posterior displacement.  McMurray test was 
positive with pain over the medial meniscus.  The diagnoses 
included status post right knee meniscectomy anterior cruciate 
ligament reconstruction with symptoms of knee instability and 
weakness secondary to pain and findings consistent with chronic 
medial meniscal tear, degenerative changes, and history of knee 
instability.  The examiner recommended further investigation for 
possible meniscal tear.  

An October 2005 MRI revealed evidence of prior anterior cruciate 
ligament reconstruction.  The graft appeared intact and there was 
no evidence of impingement.  The medial meniscus was consistent 
with extensive prior partial meniscectomy.  There was no 
increased signal to suggest re-tear.  The anterior horn, body, 
and posterior horn of the lateral meniscus were all normal.  The 
posterior cruciate ligament, medial collateral ligament, and 
lateral collateral ligament were all intact.  There was no joint 
effusion or abnormal fluid collection.  There was a cartilage 
defect at the medial aspect of the trochlea.  The articular 
cartilage otherwise appeared normal.  The impression was anterior 
cruciate ligament reconstruction with intact graft, extensive 
partial medial meniscectomy without evidence of re-tear, and five 
by eight millimeter cartilage defect in the medial aspect of the 
trochlea.   

During the February 2009 VA examination, the Veteran reported 
pain, weakness, stiffness, swelling, redness, giving way, 
fatigability, lack of endurance, and flare-ups with activity.  He 
also reported recurrent subluxation described as knee popping and 
inflammatory arthritis.  The examiner noted there was no 
ankylosis of the right knee.  Right knee flexion was limited to 
115 degrees due to pain and extension was full (0 degrees) 
without pain.  Varus/valgus testing revealed the medial and 
lateral collateral ligaments and posterior cruciate ligament were 
normal.  The anterior cruciate ligament test was mild and 
McMurray's tests (medial and lateral meniscus) were negative.  
There were no signs of abnormal weight bearing.  

Following the initial range of motion test, there was pain, but 
no fatigue, weakness, lack of endurance, incoordination, edema, 
effusion, instability, weakness, or tenderness.  There was 
guarding of movement and abnormal movement but no redness or 
heat.  After repeat testing, range of motion was still 115 
degrees of flexion limited by pain and full extension.  There was 
no fatigue, weakness, lack of endurance, or incoordinaton.  The 
Veteran reported that he cannot squat, that climbing stairs is 
difficult, and that he has decreased endurance.  The examiner 
commented that standing and walking were slightly impaired.  The 
final assessment was moderate impairment.  

A review of the record shows the Veteran is in receipt of the 
maximum allowable rating for his service-connected right knee 
meniscectomy and ACL reconstruction under Diagnostic Code 5257.  
The Board will consider whether an increased evaluation is in 
order under other relevant diagnostic codes.  The assignment of a 
particular diagnostic code is "completely dependent on the facts 
of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board will consider the propriety of assigning a higher, or 
separate, rating under other diagnostic codes.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

As reflected during the February 2009 VA examination, there was 
no ankylosis of the right knee.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  There was no showing of semilunar, dislocated 
cartilage with frequent episodes of locking, pain, and effusion 
into the joint nor was there removal of symptomatic semilunar 
cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5258-5259.  No 
impairment of the tibia and fibula was shown.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Additionally, there was no genu 
recurvatum.  38 C.F.R. § 4.71a, Diagnostic Code 5263.  Thus, the 
Veteran is not entitled to a rating in excess of 30 percent for 
his service-connected right knee meniscectomy and ACL 
reconstruction.  

Additionally, flexion was not shown to be limited to 60 degrees 
and extension was not shown to be limited to 5 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  The Board has 
also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and the holdings in DeLuca.  However, an increased evaluation for 
the Veteran's right knee is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
Veteran's symptoms are supported by pathology consistent with the 
assigned 10 percent rating for the service-connected right knee 
DJD, and no higher.  In this regard, the Board observes that the 
Veteran has complained of pain, swelling, popping, and falling.  
However, the effect of this symptomatology is contemplated in the 
currently assigned 10 percent disability evaluation.  Further, 
although the Veteran had slightly less than full extension during 
the September 2005 VA examination following repeat range of 
motion testing, he had full extension following repeat testing 
during the February 2009 VA examination.  Importantly, the 
Veteran testified that he could still cut the grass, work around 
the house, and attend school, but that he was not able to stand 
or sit for long periods of time and that he had trouble 
squatting.  The Board also finds it significant that it was only 
pain that limited his flexion with no additional limitations due 
to fatigue, weakness, lack of endurance, edema, effusion, 
instability, or weakness.  The Veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the preponderance of 
the evidence is against a rating in excess of 10 percent for the 
Veteran's service-connected right knee DJD.  

Additionally, as the record contains no evidence showing that the 
Veteran is entitled to a higher rating at any point during the 
instant appeal; therefore, no staged ratings are appropriate.  
Thus, the Board finds that the currently assigned schedular 
ratings are appropriate and that there is no basis for awarding a 
higher evaluation for the service-connected right knee 
disabilities.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's right knee 
disability is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to 
evaluate the Veteran's right knee disability adequately consider 
the demonstrated level of impairment and symptomatology.  
Moreover, the Veteran does not contend that his service-connected 
right knee has caused frequent periods of hospitalization or 
marked interference with employment nor are these matters shown 
by the evidence of record.  The Board notes that the Veteran 
testified that his right knee pain and medications interfere with 
his ability work and that he also noted he was in receipt of SSA 
benefits, at least in part, for his right knee disability.  
However, there is no indication that is right knee affects his 
ability to work in a way not already contemplated by the rating 
criteria.  In fact, the Veteran testified in September 2008 that 
he was presently working at a VA hospital.  For these reasons, 
the Board finds that the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).
 

ORDER

Entitlement to a disability rating in excess of 30 percent for 
service-connected right knee meniscectomy and ACL reconstruction 
is denied.

Entitlement to a disability rating in excess of 10 percent for 
service-connected right knee DJD is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


